Exhibit 10.5

 

SECURITIES PURCHASE AGREEMENT DATED MAY 15, 2015,

BY AND BETWEEN GPB LIFE SCIENCE HOLDING LLC (AS LENDER)

AND INTERCLOUD SYSTEMS, INC. (AS BORROWER)

 

Reference is made to that certain Bridge Financing Agreement, dated as of
December 3, 2015, by and between GPB Life Science Holdings, Inc. (“Lender”) and
InterCloud Systems, Inc., a Delaware corporation (together with all of its
successors and current and future direct and/or indirect Subsidiaries,
collectively, the “Borrower”), as amended pursuant to Amendment No. 1 to the
Bridge Financing Agreement dated May 15, 2015 by and between the Lender and the
Borrower (“Amendment No. 1,” and, as may be further amended, extended, renewed,
restated or otherwise modified from time to time, collectively, the “Loan
Agreement”). Capitalized terms used herein but not defined herein have the
meanings assigned to such terms in the Loan Agreement.

 

Pursuant to Section 2.13 of the Loan Agreement and subject to the satisfaction
or waiver of the conditions set forth in Section 12 of Amendment No. 1, Borrower
hereby agrees to (i) sell to the Lender and Lender hereby agrees to purchase
from the Borrower the $2,000,000 New Note, and (ii) issue to the Lender (a) the
2 Amended and Restated Notes, and (b) the Warrants, all in accordance with the
terms and conditions of the Loan Agreement and Amendment No.1.

 

Borrower hereby certifies that (i) each of the representations and warranties
made by Borrower in or pursuant to the Documents (including, but not limited to
Amendment No. 1 and the Loan Agreement) are true and correct in all material
respects on and as of the date hereof, and (ii) no Event of Default or event
which with the passage of time or the giving of notice, or both, would become an
Event of Default has occurred or would result from the sale and issuance by the
Borrower to the Lender of the $2,000,000 New Note and the issuance of the
Warrants, the 2 Amended and Restated Notes and the shares of Common Stock
issuable upon exercise of the Warrants and conversion of the Notes and/or any of
the other transactions or actions set forth in the Documents. The Borrower
further represents, warrants, agrees and covenants that all Liabilities
including, but not limited to, all obligations of the Borrower under the
$2,000,000 New Note and the 2 Amended and Restated Notes are secured by the
Collateral as provided in the Loan Agreement.

 

The Borrower shall receive at or substantially simultaneously with the Closing,
the $1,900,000 Purchase Price for the $2,000,000 New Note less the (i) $45,000
of legal fees owed by Borrower to Lender’s legal counsel (which consists of
$20,000 of legal fees previously incurred by the Lender pursuant to Section
9.4(B) of the Loan Agreement and $35,000 of the Lender’s legal counsel’s fees as
provided in Amendment No. 1, of which $10,000 previously was paid), and (b) the
non-refundable $156,500 Aegis Payment payable to Aegis (consisting of (a) 3.5%,
of the $1,900,000 Purchase Price of the $2,000,000 New Note (the “$66,500 Aegis
Fee”) and (b) $90,000 representing the advisory fee owed by the Borrower to
Aegis pursuant to an Agreement (the “Aegis Agreement”), between the Borrower and
Aegis (the “$90,000 Aegis Advisory Fee,” and together with the $66,500 Aegis
Fee, collectively the “$156,500 Aegis Payment”). While the payment of the
$156,500 Aegis Payment to Aegis and the $45,000 payment of Lender’s legal
counsel’s legal fees are the sole and exclusive obligation and responsibility of
the Borrower pursuant to the terms of the Loan Agreement, Amendment No. 1 and
the Aegis Agreement, as the case may be, the Lender shall pay the $156,500 Aegis
Payment directly to Aegis and the $45,000 of Lender’s counsel’s legal fees
directly to Lender’s legal counsel on the Closing Date, in cash by wire transfer
directly to Aegis and the Lender’s legal counsel in immediately available funds
pursuant to wiring instructions provided to the Lender by Aegis and the Lender’s
legal counsel, no portion of the $156,500 Aegis Payment and/or the $45,000 (or
the $10,000 previously paid) of Lender’s legal counsel’s legal fees, shall
directly or indirectly reduce and/or result in any set-off of any amounts owed
or to be owed by the Borrower to Lender under or pursuant to the Notes and/or
the other Documents and/or reduce and/or result in a set-off of any other
amounts due or to be due to the Lender by the Borrower.

  

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 



1

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

LENDER:

GPB LIFE SCIENCE HOLDINGS LLC

 

By: /s/ David Gentile                                 
Name: David Gentile
Title: Manager

    BORROWER:

INTERCLOUD SYSTEMS, INC.



 



By: /s/ Daniel Sullivan                             
Name: Daniel Sullivan
Title:  Chief Accounting Officer

  

 

Signature Page to Securities Purchase Agreement

 



 

 